OPINION OF THE COURT
Per Curiam.
On June 26, 1989, the respondent was convicted upon his plea of guilty in the County Court, Nassau County, of grand larceny in the third degree (two counts) in violation of Penal Law § 155.35, which constitute class D felonies.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to *315be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, J. P., Thompson, Brown, Lawrence and Kunzeman, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Martin Lawrence Bracken, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Martin Lawrence Bracken is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.